Case 1:18-cv-01233-CAP Document 48-10 Filed 05/13/19 Page 1 of 12




  EXHIBIT H
     Case 1:18-cv-01233-CAP Document 48-10 Filed 05/13/19 Page 2 of 12




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

GLENN HEAGERTY,                         )
                                        )
            Plaintiff,                  )   Civil Action No.
                                        )
v.                                      )   1:18-cv-01233-CAP-CMS
                                        )
EQUIFAX INFORMATION                     )
SERVICES LLC; and NATIONAL              )
CONSUMER TELECOM &                      )
UTILITIES EXCHANGE, INC.,               )
                                        )
            Defendants.                 )


     DEFENDANT NATIONAL CONSUMER TELECOM & UTILITIES
            EXCHANGE, INC.’S INITIAL DISCLOSURES

      Defendant, National Consumer Telecom & Utilities Exchange, Inc.

(“NCTUE”), makes the following Initial Disclosures pursuant to Federal Rule of

Civil Procedure 26(a)(1) and Local Rule 26.1.

      The disclosures set forth herein constitute the best information presently

available to NCTUE. NCTUE, however, has not completed its investigation of the

facts underlying this lawsuit, nor has NCTUE completed its discovery.

Accordingly, these disclosures are made without prejudice to NCTUE’s right to

amend, supplement or change these disclosures if and when additional, different,

or more accurate information becomes available.
      Case 1:18-cv-01233-CAP Document 48-10 Filed 05/13/19 Page 3 of 12




(1) If the defendant is improperly identified, state the defendant’s correct
identification and state whether defendant will accept service of an amended
summons and complaint reflecting the information furnished in the disclosure
response.
      Defendant NCTUE is properly identified.

(2) Provide the names of any parties whom defendant contends are
necessary parties to this action, but who have not been named by plaintiff. If
defendant contends that there is a question of misjoinder of parties, provide
the reasons for defendant’s contention.
      At this time, NCTUE is unaware of any necessary parties who have not been

named by Plaintiff.

(3) Provide a detailed factual basis for the defense or defenses and any
counterclaims or cross-claims asserted by defendant in the responsive
pleading.
      Discovery is in its initial stages and NCTUE is continuing to investigate the

facts, claims, and defenses available to it.      NCTUE reserves the right to

supplement this disclosure in accordance with Fed. R. Civ. P. 26.         Without

limiting the factual and legal defenses available to it stated in its Answer, or

limiting its ability to supplement this response as additional facts are developed

during discovery or otherwise, NCTUE offers the following details as a factual

basis for its defenses:

      Plaintiff alleges that NCTUE violated the Fair Credit Reporting Act

(“FCRA”) providing Equifax consumer reports concerning him without a



                                        2
      Case 1:18-cv-01233-CAP Document 48-10 Filed 05/13/19 Page 4 of 12




permissible purpose as required by the FCRA. NCTUE denies that it provided any

consumer reports, as that term is defined by the FCRA, concerning Plaintiff to

Equifax NCTUE denies that Plaintiff has suffered any harm as a result of any of

the information that he alleges NCTUE provided to Equifax about him.

      NCTUE expects that additional facts in support of its defenses will be

developed during discovery. NCTUE does not waive, and expressly incorporates

as if set forth fully in these Disclosures, the defenses set forth in its Answer.

NCTUE reserves the right to supplement this disclosure as appropriate.

(4) Describe in detail all statutes, codes, regulations, legal principles,
standards and customs or usages, and illustrative case law which defendant
contends are applicable to this action.
      Applicable Statutes:

      Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq;

      15 U.S.C. § 1681e(a);

      15 U.S.C. § 1681b.

      Illustrative Case Law:

      Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47 (2007);

      BMW of N. Am., Inc. v. Gore, 517 U.S. 559 (1996);

      Spokeo, Inc. v. Robbins, 136 S. Ct. 1540 (2016);

      Nagle v. Experian Info. Sols., Inc., 297 F.3d 1305 (11th Cir. 2002);



                                         3
      Case 1:18-cv-01233-CAP Document 48-10 Filed 05/13/19 Page 5 of 12




      Levine v. World Fin. Network Nat’l Bank, 554 F.3d 1314 (11th Cir. 2009).

      NCTUE reserves the right to supplement this response.

 (5) Provide the name and, if known, the address and telephone number of
each individual likely to have discoverable information that you may use to
support your claims or defenses, unless solely for impeachment, identifying
the subjects of the information. (Attach witness list to Initial Disclosures as
Attachment A.)

      See Attachment A attached hereto. NCTUE reserves the right to supplement

its response to this disclosure.

(6) Provide the name of any person who may be used at trial to present
evidence under rules 702, 703, or 705 of the Federal Rules of Evidence. For
all experts in Fed.R.Civ.P. 26(a)(2)(B), provide a separate written report
satisfying the provisions of that rule. (Attach expert witness list and written
reports to Initial Disclosures as Attachment B.)

      See Attachment B attached hereto. NCTUE reserves the right to supplement

this disclosure as appropriate.

(7) Provide a copy of, or description by category and location of, all
documents, data compilations, and tangible things in your possession, custody,
or control that you may use to support your claims or defenses unless solely
for impeachment, identifying the subjects of the information. (Attach
document list and descriptions to Initial Disclosures as Attachment C.)
      See Attachment C attached hereto. NCTUE reserves the right to supplement

this disclosure as appropriate.

(8) In the space provided below, provide a computation of any category of
damages claimed by you. In addition, include a copy of, or describe by
category and location of, the documents or other evidentiary material, not
privileged or protected from disclosure on which such computation is based,


                                       4
      Case 1:18-cv-01233-CAP Document 48-10 Filed 05/13/19 Page 6 of 12




including materials bearing on the nature and extent of injuries suffered,
making such documents or evidentiary material available for inspection and
copying under Fed.R.Civ.P. 34. (Attach any copies and descriptions to Initial
Disclosures as Attachment D.)
      NCTUE is not seeking damages at this time but reserves the right to do so.

(9) If defendant contends that some other person or legal entity is, in whole
or in part, liable to the plaintiff or defendant in this matter, state the full
name, address and telephone number of such person or entity and describe in
detail the basis of such liability.
      At this early stage in this case, NCTUE has not yet identified such a

person/entity, but reserves the right to supplement its response to this disclosure.

(10) Attach for inspection and copying as under Fed. R. Civ. P. 34 any
insurance agreement under which any person carrying on an insurance
business may be liable to satisfy part or all of a judgment which may be
entered in this action or to indemnify or reimburse for payments to satisfy the
judgment. (Attach copy of insurance agreement to Initial Disclosures as
Attachment E.)
      NCTUE is reviewing the insurance coverage issue and will amend its

response once it has determined whether it has insurance coverage that may cover

the claims.

      Respectfully submitted this 4th day of June, 2018.

                                        KING & SPALDING LLP

                                        By: /s/ Kendall W. Carter
                                        Kendall W. Carter (Ga. Bar No. 114556)
                                        1180 Peachtree Street N.E.
                                        Atlanta, Georgia 30309-3521
                                        Tel: (404) 572-4600


                                          5
Case 1:18-cv-01233-CAP Document 48-10 Filed 05/13/19 Page 7 of 12




                             Fax: (404) 572-5100
                             Email: kcarter@kslaw.com
                             Attorneys for National Consumer Telecom
                             & Utilities Exchange, Inc.




                                6
      Case 1:18-cv-01233-CAP Document 48-10 Filed 05/13/19 Page 8 of 12




                                ATTACHMENT A
      NCTUE has not yet discovered all individuals who may have discoverable,

non-privileged information that may support NCTUE’s defenses in this case. To

date, NCTUE has identified the following:

      1.     Glenn Heagerty, Plaintiff.

      Plaintiff is likely to have knowledge of his personal and credit history, the

allegations contained in his Complaint, the events and circumstances giving rise to

this lawsuit, and any communications with NCTUE.

      2.     Alan Moore, or another designated representative of NCTUE
             Executive Director
             National Consumer Telecom and Utilities Exchange, Inc.
             751 Plaza Boulevard
             Coppell, Texas, 75019

      Mr. Moore is likely to have information regarding the structure of NCTUE,

its history and business model, and its relationship with Equifax to handle NCTUE

credit files and consumer disputes concerning those files.

      3.     A representative of Equifax
             Equifax Information Services LLC
             1550 Peachtree Street
             Atlanta, GA 30309

      This representative is likely to have information regarding the policies,

practices, and procedures of Equifax for maintaining NCTUE credit files and

investigating disputes on those files, the contents of Plaintiff’s NCTUE credit file,

                                          7
      Case 1:18-cv-01233-CAP Document 48-10 Filed 05/13/19 Page 9 of 12




any NCTUE information concerning Plaintiff that was accessed by Equifax, and,

after reviewing relevant documents, the facts at issue in this case.

      These individuals may have knowledge of the facts at issue in this case

regarding account(s) and/or any adverse actions.

      4.     Any individual needed for impeachment or rebuttal.

      5.     Any witness identified by any other party to this lawsuit.




                                          8
     Case 1:18-cv-01233-CAP Document 48-10 Filed 05/13/19 Page 10 of 12




                                ATTACHMENT B
      NCTUE has not yet identified any individual it will call as a witness at trial

under Rules 702, 703, and 705 of the Federal Rules of Evidence. NCTUE reserves

the right to supplement this disclosure as appropriate.




                                          9
      Case 1:18-cv-01233-CAP Document 48-10 Filed 05/13/19 Page 11 of 12




                                  ATTACHMENT C

      NCTUE identifies the following documents that may be used to support its

defenses in this litigation that are in its possession:

      1.     Plaintiff’s current NCTUE credit file;

      2.     Relevant portions of NCTUE’s policy and procedures, which will be

produced upon entry of a protective order;

      3.     Documents showing communications between Plaintiff and NCTUE,

if any;

      4.     Documents showing communications between Plaintiff and Equifax,

if any;

      5.     Any documents identified by Plaintiff or Equifax.




                                            10
     Case 1:18-cv-01233-CAP Document 48-10 Filed 05/13/19 Page 12 of 12




                         CERTIFICATE OF SERVICE

      This is to certify that I have this 4th day of June, 2018 served a true and

correct copy of the foregoing via email to the following counsel of record:

Charles Jackson Cole                       N. Charles Campbell
Craig Edward Bertschi                      King & Spalding LLP
McRae Bertschi & Cole, LLC                 1180 Peachtree Street
Suite 200                                  Atlanta, GA 30309
1350 Center Drive
Dunwoody, GA 30338




                                              /s/ Kendall W. Carter
                                              Kendall W. Carter
                                              Attorney for National Consumer
                                              Telecom & Utilities Exchange, Inc.




                                         11
